DETAILED ACTION
Claims 1-20 are pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Allowable Subject Matter
Claims 1-17 are allowed.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 



Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being unpatentable by U.S. Patent Application Publication No. 2004/0083010 (Nagata) (cited by Applicant).


Claim 18:
The cited prior art describes a maintenance support system comprising (Nagata: “The present invention relates to a remote adjusting and diagnosing apparatus for carrying out the adjustment, maintenance and diagnosis of a control object such as a robot, a servo motor or an NC device which is provided in a remote place.” Paragraph 0001)
a numerical controller to control drive of an operating mechanism of an industrial machine and  (Nagata: see the controller 12 and the diagnosing computer 13 for controlling a robot 11 as illustrated in figure 1 and as described in paragraph 0051; “a robot 11 provided in the line of a factory on a user side 1 and a controller 12 for controlling the robot 11 is constituted by a diagnosing computer 13 connected to the controller 12 and acquiring the control state quantity of the robot 11” paragraph 0051)
a support device to be able to communicate with the numerical controller, (Nagata: see the analyzing computer 23 as illustrated in figure 1 and as described in paragraph 0051; “an analyzing computer 23 provided in a service center on a manufacturer side 2 (hereinafter referred to as a "manufacturer side") which is distant from the factory on the user side 1 in which the robot 11 is provided, and a communicating function 31, for example, a telephone circuit for connecting both of the computers 13 and 23, a commercial communication line such as internet, a private circuit such as an LAN, or a radio communication.” Paragraph 0051)
the maintenance support system supporting maintenance of the industrial machine, (Nagata: “Although the operator on the manufacturer side 2 conventionally goes to a factory on the user side 1 to adjust the control parameter, the structure of such a system can easily carry out the same adjustment through the analyzing computer 23 on the manufacturer side 2. Moreover, it is possible to immediately take a countermeasure in response to a request for the maintenance and adjustment of the operator on the user side 1 without stopping the line of a factory.” Paragraph 0074; “The present invention relates to a remote adjusting and diagnosing apparatus for carrying out the adjustment, maintenance and diagnosis of a control object such as a robot, a servo motor or an NC device which is provided in a remote place.” Paragraph 0001)
wherein the numerical controller comprises a first information generating circuitry (Nagata: see the state quantity storage section 132 and data transmitting section 15 of the diagnosing computer 13 as illustrated in figure 1 and as described in paragraph 0067)
to acquire, from among data related to a state of operation of the operating mechanism, data related to the state of operation of the operating mechanism when an operation anomaly is found in the operating mechanism, and (Nagata: “At time of the end of the operation of the robot 11 or in response to the command sent from the analyzing computer 23, the diagnosing computer 13 transfers the control state quantity of the robot 11 stored in the state quantity storage section 132 from the data transmitting section 15 to the analyzing computer 23 through the commercial communication line 31 such as a telephone circuit ({circle over (3)} in the drawing). Referring to the control state quantity to be transferred, it is also possible to employ a structure in which only necessary information such as a position FB or a torque command can be selected and transferred in order to decrease an information content and to increase a communication speed.” Paragraph 0067)
to generate first information including the data acquired, (Nagata: “Referring to the control state quantity to be transferred, it is also possible to employ a structure in which only necessary information such as a position FB or a torque command can be selected and transferred in order to decrease an information content and to increase a communication speed.” Paragraph 0067)
the support device comprises: (Nagata: see the analyzing computer 23 as illustrated in figure 1 and as described in paragraph 0051)
a second information generating circuitry to generate second information to be proposed to the numerical controller for the maintenance on the basis of content of the first information; and (Nagata: see the command generating section 232 as illustrated in figure 1 and as described in paragraph 0054)
a simulation processing circuitry to simulate the state of operation of the operating mechanism by (Nagata: see the simulator circuit 231 as illustrated in figure 1 and as described in paragraphs 0053, 0055)
a simulation of control of the operating mechanism based on the content of the first information and (Nagata: “a simulator section 231 for reproducing an operation and a state from the state quantity of the robot 11 by using the model of the robot 11” paragraph 0053; “The simulator section 231 previously inputs a model for the robot in a remote place (the length, weight or rigidity of each link or the type of a motor, a reduction gear or a welding machine), and can create a control state quantity which is equal or approximate to that of an actual machine through the simulator section 231 by inputting the same operation command as that of the actual machine.” Paragraph 0055)
a simulation of operation of the operating mechanism based on the content of the first information, and (Nagata: “a simulator section 231 for reproducing an operation and a state from the state quantity of the robot 11 by using the model of the robot 11” paragraph 0053; “A simulator section 231 of the analyzing computer 23 reproduces the operation of the robot 11 present in a remote place by using the operation command created in the command generating section 232, the control state quantity of the robot 11 received by the data receiving section 24 and the same model as the robot 11 in the remote place.” paragraph 0087)
the second information generating circuitry generates the second information on the basis of a result of the simulation by the simulation processing circuitry. (Nagata: “a control parameter adjusting section 233 for adjusting a control parameter from the result of the simulator section 231” paragraph 0053; “The control parameter adjusting section 233 compares the control state quantity obtained by the simulator section 231 with the control state quantity of the robot 11 which is transmitted from the diagnosing computer 13 and adjusts a control parameter (a servo gain) in such a manner that their difference is reduced. For example, in the case in which the position deviation of the actual robot 11 is greater than that of the model of the simulator section 231, a position gain is increased.” Paragraph 0056)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2004/0083010 (Nagata) (cited by Applicant) in view of U.S. Patent Application Publication No. 2010/0206039 (Kates).


Claim 19:
The cited prior art describes a maintenance support system comprising (Nagata: “The present invention relates to a remote adjusting and diagnosing apparatus for carrying out the adjustment, maintenance and diagnosis of a control object such as a robot, a servo motor or an NC device which is provided in a remote place.” Paragraph 0001)
a numerical controller to control drive of an operating mechanism of an industrial machine and (Nagata: see the controller 12 and the diagnosing computer 13 for controlling a robot 11 as illustrated in figure 1 and as described in paragraph 0051; “a robot 11 provided in the line of a factory on a user side 1 and a controller 12 for controlling the robot 11 is constituted by a diagnosing computer 13 connected to the controller 12 and acquiring the control state quantity of the robot 11” paragraph 0051)
a support device to be able to communicate with the numerical controller, (Nagata: see the analyzing computer 23 as illustrated in figure 1 and as described in paragraph 0051; “an analyzing computer 23 provided in a service center on a manufacturer side 2 (hereinafter referred to as a "manufacturer side") which is distant from the factory on the user side 1 in which the robot 11 is provided, and a communicating function 31, for example, a telephone circuit for connecting both of the computers 13 and 23, a commercial communication line such as internet, a private circuit such as an LAN, or a radio communication.” Paragraph 0051)
the maintenance support system supporting maintenance of the industrial machine, (Nagata: “Although the operator on the manufacturer side 2 conventionally goes to a factory on the user side 1 to adjust the control parameter, the structure of such a system can easily carry out the same adjustment through the analyzing computer 23 on the manufacturer side 2. Moreover, it is possible to immediately take a countermeasure in response to a request for the maintenance and adjustment of the operator on the user side 1 without stopping the line of a factory.” Paragraph 0074; “The present invention relates to a remote adjusting and diagnosing apparatus for carrying out the adjustment, maintenance and diagnosis of a control object such as a robot, a servo motor or an NC device which is provided in a remote place.” Paragraph 0001)
wherein the numerical controller comprises: (Nagata: see the state quantity storage section 132 and data transmitting section 15 of the diagnosing computer 13 as illustrated in figure 1 and as described in paragraph 0067)
a first information generating circuitry (Nagata: see the state quantity storage section 132 and data transmitting section 15 of the diagnosing computer 13 as illustrated in figure 1 and as described in paragraph 0067)
to extract data related to an operation anomaly from among data related to a state of operation of the operating mechanism when the operation anomaly is found in the operating mechanism, and (Nagata: “At time of the end of the operation of the robot 11 or in response to the command sent from the analyzing computer 23, the diagnosing computer 13 transfers the control state quantity of the robot 11 stored in the state quantity storage section 132 from the data transmitting section 15 to the analyzing computer 23 through the commercial communication line 31 such as a telephone circuit ({circle over (3)} in the drawing). Referring to the control state quantity to be transferred, it is also possible to employ a structure in which only necessary information such as a position FB or a torque command can be selected and transferred in order to decrease an information content and to increase a communication speed.” Paragraph 0067)
to generate first information including the data extracted; and (Nagata: “Referring to the control state quantity to be transferred, it is also possible to employ a structure in which only necessary information such as a position FB or a torque command can be selected and transferred in order to decrease an information content and to increase a communication speed.” Paragraph 0067)

Nagata does not explicitly describe an index monitor as described below.  However, Kates teaches the index monitor as described below.  
an index monitor to monitor an index value for the state of operation of the operating mechanism, (see the robot in Nagata and the monitoring in Kates; Kates: “In one embodiment, using sensors that require relatively more power, while in the low-power mode, the sensor unit 102 takes and evaluates sensor readings at periodic intervals. If an anomalous condition is detected, then the sensor unit 102 "wakes up" and begins communicating with the base unit 112 through the repeater 110. At programmed intervals, the sensor unit 102 also "wakes up" and sends status information (e.g., power levels, self diagnostic information, etc.) to the base unit (or repeater) and then listens for commands for a period of time.” Paragraph 0030; Nagata: “At time of the end of the operation of the robot 11 or in response to the command sent from the analyzing computer 23, the diagnosing computer 13 transfers the control state quantity of the robot 11 stored in the state quantity storage section 132 from the data transmitting section 15 to the analyzing computer 23 through the commercial communication line 31 such as a telephone circuit ({circle over (3)} in the drawing). Referring to the control state quantity to be transferred, it is also possible to employ a structure in which only necessary information such as a position FB or a torque command can be selected and transferred in order to decrease an information content and to increase a communication speed.” Paragraph 0067)
the support device comprises a second information generating circuitry to generate second information to be proposed to the numerical controller for the maintenance on the basis of content of the first information, and (Nagata: “The simulator section 231 of the analyzing computer 23 reproduces the operation of the robot 11 present in a remote place by using the operation command created in the command generating section 232, the control state quantity of the robot 11 received by the data receiving section 24 and the same model as the robot 11 in the remote place. The control parameter adjusting section 233 of the analyzing computer 23 compares an operation waveform simulated from the operation command and the model with an operation waveform of a control state quantity acquired from an actual machine, thereby automatically deciding whether the control parameter is optimum. Moreover, it is also possible to employ a structure in which the decision is carried out by the operator on the manufacturer side 2 manipulating the analyzing computer 23.” Paragraph 0069; “In the case in which it is decided that the control parameter is optimum, the analyzing computer 23 transmits the control parameter from the data transmitting section 25 to the data receiving section 14 of the diagnosing computer 13 through the commercial communication line 31 such as a telephone circuit ({circle over (4)} in the drawing). The diagnosing computer 13 sends the transmitted control parameter to the controller and stores the same in the controller. Thus, the adjustment of the control parameter is completed. For a confirmation, the robot 11 is caused to carry out the operation in accordance with the operation command for the control parameter adjustment, thereby entrusting the decision to the operator on the user side 1 again. Consequently, the control parameter can be adjusted more reliably and it is also possible to ascertain whether the operation of the robot 11 after the control parameter adjustment is set to have such a level as to satisfy the user.” Paragraph 0071)
the first information generating circuitry generates the first information including the index value when the operation anomaly with the index value exceeding a threshold is found. (Kates: “In one embodiment, the controller 202 evaluates the sensor data by comparing the data value to a threshold value (e.g., a high threshold, a low threshold, or a high-low threshold). If the data is outside the threshold (e.g., above a high threshold, below a low threshold, outside an inner range threshold, or inside an outer range threshold), then the data is deemed to be anomalous and is transmitted to the base unit 112. In one embodiment, the data threshold is programmed into the controller 202. In one embodiment, the data threshold is programmed by the base unit 112 by sending instructions to the controller 202. In one embodiment, the controller 202 obtains sensor data and transmits the data when commanded by the computer 113.” Paragraph 0050)
One of ordinary skill in the art would have recognized that applying the known technique of Nagata, namely, remote control and diagnosis apparatus, with the known techniques of Kates, 

Claim 20:
	The cited prior art describes the maintenance support system according to claim 19, wherein 
the support device comprises a maintenance determination circuitry to determine whether or not maintenance of a part included in the operating mechanism is required on the basis of the content of the first information, and (Nagata: “The analyzing computer 23 compares the waveforms of a command value and a feedback value from the control state quantity of the robot 11 which is received by a data receiving section 24, thereby automatically setting whether a control parameter is optimum. Moreover, it is also possible to employ a structure in which the setting is carried out by the operator on the manufacturer side 2 manipulating the analyzing computer 23.” Paragraph 0137; “With the structure of such a system, the adjustment of the control parameter which has conventionally been performed by the operator on the manufacturer side 2 going to the factory on the user side 1 can easily be carried out through the analyzing computer 23 on the manufacturer side 2. Moreover, the control parameter is adjusted by using an actual machine which is used by the user side 1. Therefore, it is also possible to take a countermeasure against the aging of the robot 11 and to immediately cope with a request for the maintenance and adjustment of the operator on the user side 1.” Paragraph 0142)
the second information generating circuitry generates the second information indicating a result of the determination as to whether or not the maintenance is required. (Nagata: “In the case in which it is decided that the control parameter is not optimum, the transfer of the control state quantity in (4) and the setting of the control parameter in (5) are repeated, thereby adjusting the control parameter to approximate to an optimum operation waveform.” Paragraph 0141; “With the structure of such a system, the adjustment of the control parameter which has conventionally been performed by the operator on the manufacturer side 2 going to the factory on the user side 1 can easily be carried out through the analyzing computer 23 on the manufacturer side 2. Moreover, the control parameter is adjusted by using an actual machine which is used by the user side 1. Therefore, it is also possible to take a countermeasure against the aging of the robot 11 and to immediately cope with a request for the maintenance and adjustment of the operator on the user side 1.” Paragraph 0142)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E EVERETT whose telephone number is (571)272-2851.  The examiner can normally be reached on Monday-Friday 8:00 am to 5:00 pm (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Christopher E. Everett/Primary Examiner, Art Unit 2116